DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–18 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims are amended to recite that a data stream collected by each of a plurality of cameras is distributed in parts to a plurality of different detection modules.  The art of record does not teach distributing camera data in parts.  Upon further search and consideration, US 2020/0043188 A1 (“Kato”), in combination with the art of record, is found to be the closest prior art.  Kato, directed to a remote communication terminal, teaches transmitting encoded partial image data to a distributed data processing terminal.  Kato ¶¶ 0062, 0097, 0293–98, 0306–312.  However, there is no apparent reason to combine the Kato distributed processing of partial images from a single communication terminal to a distributed data processing terminal with the data striping with parity in Gravis, which is purely for data storage, as in RAID-5.  Particularly, Kato, directed to distributed analysis of images produced at one terminal, does not account for the situation unique to the claimed plurality of multiple cameras in which “there is a one-to-one correspondence between the plurality of cameras and the plurality of tracking modules”.  As such, a combination between Gravis and Kato would require impermissible hindsight.  The examiner disagrees with Applicant’s analysis of Gravis to the extent that Applicant asserts the “equal blocks of data and metadata” in Gravis ¶ 0045 are not “parts” of a camera data stream.  However, because the rejection is withdrawn upon other adequate and independent grounds, this disclaimer is moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2019/0082105 A1
U.S. Patent Application Publication No. 2019/0340767 A1
U.S. Patent Application Publication No. 2020/0111221 A1
U.S. Patent Application Publication No. 2010/0157064 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487